Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s amendment dated May 10, 2022.  Claims 1, 3-11, and 13-20 are pending.  Claims 2 and 12 are cancelled.

Drawings
Figure 1 is objected to because there is insufficient labeling of the diagrams to make the drawings illustrative of the invention.  Each diagram should contain reference numerals for description within the specification, and also some label to make the diagram helpful to the reader.  
The following is a quotation from 37 CFR 1.84 (o) 
Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.

The Examiner requires additional suitable descriptive legends for understanding of the drawing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.  The corrected drawings are required in reply to the Office action to avoid abandonment of the application.
Support for this rejection is further shown in MPEP 608.02(b) examiner note 1.  

In bracket 1, insert the reason for the objection, for example “the drawings do not show every feature of the invention specified in the claims-- or --the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels”.

The Examiner requires additional descriptive text labeling to make the drawings illustrative of the invention.  The unlabeled box(ex) shown in the drawings should be provided with descriptive text labels where reasonable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 6-7, 10-11, and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation “the weight s2”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 6 is dependent on claim 1, which introduced “a weight associated with a first type of sensor of the multiple sensors” and made secondary reference to “the adjusted weight”.
Claim 6 recites the limitation “the environmental condition”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 6 is dependent on claim 1, which was amended to “weather condition”.
Claim 7 recites the limitation “the environmental condition”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 7 is dependent on claim 1, which was amended to “weather condition”.
Claim 10 recites the limitation “the type of environmental condition”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 10 is dependent on claim 1, which was amended to “weather condition”.
Claim 11 recites the limitation “the environmental condition”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 11 was amended to “weather condition”.
Claims 13-19 are rejected for incorporation of the errors of the base claim by dependency.
Claim 15 recites the limitation “the weight s2”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 15 is dependent on claim 11, which introduced “a plurality of weights” and “a weight associated with a first type of sensor of the multiple sensors” and made secondary reference to “the plurality of stored weights” and “the adjusted weight”.
Claim 15 recites the limitation “the environmental condition”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 15 is dependent on claim 11, which was amended to “weather condition”.
Claim 16 recites the limitation “the environmental condition”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 16 is dependent on claim 11, which was amended to “weather condition”.
Claim 19 recites the limitation “the type of environmental condition”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 19 is dependent on claim 11, which was amended to “weather condition”. 
Claim 6 recites the limitation “living”.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The term “living” in claim 6 is used by the claim to mean something like “detected”.  The weighting factor is not disclosed in application to the sensor data.  The accepted meaning for the term is “alive”.
The term “living” is repeated in claim 15.
The terms are indefinite because the specification does not clearly redefine the terms.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 11, 13-14 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gunther et al. U.S. Patent 11,120,690 B2 (2021).
As to claim 1, Gunther discloses a method of tracking objects in an autonomous vehicle having multiple sensors, comprising: 
determining, by a processor, a type of a weather condition associated with the autonomous vehicle (Column 9, Line 59 – Column 10, Line 20); 
adjusting, by the processor, a weight associated with a first type of sensor of the multiple sensors in response to the type of the weather condition (Column 6, Line 37 – Column 7, Line 33); 
fusing, by the processor, sensor data from the multiple sensors based on the adjusted weight (Column 9, Line 59 – Column 10, Line 20); 
tracking, by the processor, an object in the environment of the autonomous vehicle based on the fused sensor data (Column 9, Line 59 – Column 10, Line 20); and 
controlling, by the processor, the autonomous vehicle based on the tracked object (Column 3, Line 65 – Column 4, Line 10, Column 13, Lines 17-20).
As to claim 3, Gunther discloses the method of claim 1, and further discloses wherein the type of the weather condition includes at least one of rain, snow, fog, and sun glare (Column 5, Lines 35-53, Column 9, Line 59 – Column 10, Line 20).
As to claim 4, Gunther discloses the method of claim 1, and further discloses wherein the adjusting the weight comprises adjusting a weight associated with a group of sensors of the multiple sensors (Column 5, Lines 14-24).
As to claim 5, Gunther discloses the method of claim 4, and further discloses wherein the group comprises at least one of a group of lidar sensors, a group of ultrasonic sensors, a group of radar sensors, and a group of camera sensors (Column 5, Lines 14-24, Column 9, Line 59 – Column 10, Line 20).
As to claim 11, Gunther discloses a system for tracking objects in an autonomous vehicle having multiple sensors, comprising: 
a non-transitory computer readable data storage device that stores a plurality of weights, each weight is associated with a type of a weather condition and a type of a sensor (Column 6, Line 37 – Column 7, Line 33); and 
a control module configured to, by a processor, determine a type of a weather condition associated with the autonomous vehicle, adjust a weight associated with a first type of sensor of the multiple sensors in response to the determined type of the environmental condition based on the plurality of stored weights, fuse sensor data from the multiple sensors based on the adjusted weight, track an object in the environment of the autonomous vehicle based on the fused sensor data, and control the autonomous vehicle based on the tracked object (Column 9, Line 59 – Column 10, Line 20, Column 3, Line 65 – Column 4, Line 10, Column 13, Lines 17-20, Column 9, Line 59 – Column 10, Line 20).
As to claim 13, Gunther discloses the system of claim 11, and further discloses wherein the control module adjusts the weight by adjusting a weight associated with a group of sensors of the multiple sensors (Column 5, Lines 14-24).
As to claim 14, Gunther discloses the system of claim 13, and further discloses wherein the group comprises at least one of a group of lidar sensors, a group of ultrasonic sensors, a group of radar sensors, and a group of camera sensors of the multiple sensors (Column 5, Lines 14-24, Column 9, Line 59 – Column 10, Line 20).
As to claim 20, Gunther discloses a vehicle, comprising: 
a plurality of sensors having a plurality of different sensor types (Column 5, Lines 14-24); and 
a controller configured to, by a processor, determine a type of a weather condition associated with the vehicle, adjust a weight associated with a first type of sensor of the multiple sensors in response to the type of the weather condition, fuse sensor data from the multiple sensors based on the adjusted weight, track an object in the environment of the vehicle based on the fused sensor data, and control the vehicle based on the tracked object (Column 9, Line 59 – Column 10, Line 20, Column 3, Line 65 – Column 4, Line 10, Column 13, Lines 17-20, Column 9, Line 59 – Column 10, Line 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gunther et al., U.S. Patent 11,120,690 B2 (2021) in view of Official Notice.
As to claim 7, Gunther discloses the method of claim 1.  Gunther et al. does not disclose a filter of the sensor data. 
The Examiner takes Official Notice that it would have been common knowledge in the art to apply a filter to the data and selecting a filter coefficient based on the type of the environmental condition.  
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Gunther, with the use of a filter of the sensor data, as claimed.
As to claim 8, Gunther et al., as modified by Official Notice, discloses the method of claim 7.  The Examiner takes Official Notice that it would have been common knowledge in the art to apply a Kalman filter, as claimed.
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 7, as disclosed by Gunther et al., as modified by Official Notice, with the use of a Kalman filter of the sensor data, as claimed.
As to claim 9, Gunther et al., as modified by Official Notice, discloses the method of claim 7.  The Examiner takes Official Notice that it would have been common knowledge in the art to apply a mathematical equation to select the filter coefficient, as claimed.
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 7, as disclosed by Gunther et al., with the use of a mathematical equation as claimed in selecting the filter coefficient.
As to claim 16, Gunther et al. discloses the system of claim 11.  Gunther et al. does not disclose a filter of the sensor data. 
The Examiner takes Official Notice that it would have been common knowledge in the art to apply a filter to the data and selecting a filter coefficient based on the type of the environmental condition.  
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 11, as disclosed by Gunther, with the use of a filter of the sensor data, as claimed.
As to claim 17, Gunther et al. discloses the system of claim 16.  The Examiner takes Official Notice that it would have been common knowledge in the art to apply a Kalman filter, as claimed.
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 16, as disclosed by Gunther et al., as modified by Official Notice, with the use of a Kalman filter of the sensor data, as claimed.
As to claim 18, Gunther et al. discloses the system of claim 16.  The Examiner takes Official Notice that it would have been common knowledge in the art to apply a mathematical equation to select the filter coefficient, as claimed.
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 16, as disclosed by Gunther et al., with the use of a mathematical equation as claimed in selecting the filter coefficient.

Claims 10 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gunther et al., U.S. Patent 11,120,690 B2 (2021) in view of Solyom et al., U.S. Patent 9,731,729 B2 (2017).
As to claim 10, Gunther discloses the method of claim 1.  Gunther et al. does not disclose selectively rejecting sensor data, as claimed.
Solyom et al. discloses further comprising selectively rejecting sensor data from a single sensor of the multiple sensors based on the type of environmental condition (Column 7, Lines 13-19, Column 13, Lines 3-17, Column 13, Lines 34-42).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Gunther et al., with the use of selectively rejecting sensor data, as claimed, as disclosed by Solyom et al., to eliminate errors caused by environmental conditions that may make the sensor unavailable.  Ice, snow, water, humidity, sun glare, and fog impact the various sensors in different ways.
As to claim 19, Gunther et al. discloses the system of claim 11.  Gunther et al. does not disclose selectively rejecting sensor data, as claimed.
Solyom et al. discloses wherein the control module is configured to selectively reject sensor data from a single sensor of the multiple sensors based on the type of environmental condition (Column 7, Lines 13-19, Column 13, Lines 3-17, Column 13, Lines 34-42).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 11, as disclosed by Gunther et al., with the use of selectively rejecting sensor data, as claimed, as disclosed by Solyom et al., to eliminate errors caused by environmental conditions that may make the sensor unavailable.  Ice, snow, water, humidity, sun glare, and fog impact the various sensors in different ways.

Response to Arguments
Applicant's arguments filed May 10, 2022 have been fully considered but they are not persuasive. 
Applicant argued the amendments distinguish Gunther et al. as a weather condition, instead of an environmental condition.  Applicant acknowledged that Gunther et al. discloses fusing to produce environmental data.  The environmental data in Gunther et al. includes detected information on the environment state such as weather information and traffic state (Column 5, Lines 35-53).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/           Primary Examiner, Art Unit 3666